  Case 3:19-cr-00790-MAS Document 85 Filed 08/11/21 Page 1 of 3 PageID: 1066
                                                    U.S. Department of Justice

                                                    United States
                                                    United  States Attorney
                                                                   Attorney
                                                    District of New Jersey


Ian D. Brater
R. Joseph Gribko                                    402 East State Street, Room 430   609-989-2312
Assistant United States Attorneys                   Trenton, New Jersey 08608




                                                    August 10, 2021

Via Email to Chambers

The Honorable Michael A. Shipp
United States District Judge
United States District Court for the District of New Jersey
Clarkson S. Fisher Federal Building & U.S. Courthouse
402 East State Street
Trenton, New Jersey 08608

           Re:        United States v. Eric G. Hafner
                      Crim. No. 19-790 (MAS)

Dear Judge Shipp:

      The United States respectfully submits this letter brief pursuant to the
Court’s direction in response to the issues raised at trial today.

Hafner’s Outburst in Court Outside the Presence of the Jury Does Not
Necessitate a Mistrial

        Courts have frequently considered — and decisively rejected — the
argument that a defendant can force a mistrial in a criminal case by the simple
expedient of behaving badly before the jury. See, e.g., United States v. Awala,
260 F. App'x 469 (3d Cir. 2008) (unpublished) (Defendant, who was convicted
for illegal re-entry following deportation, was not entitled to mistrial following
his disruptive outburst, in light of trial judge concluding that defendant's
behavior was more likely than not calculated to cause a mistrial and giving of
an appropriate curative instruction); United States v. Padilla-Galarza, 990 F.3d
60, 81 (1st Cir. 2021); United States v. Rodríguez-Vélez, 597 F.3d 32, 43 (1st
Cir. 2010); United States v. Stewart, 256 F.3d 231, 242 (4th Cir. 2001). (“we
hold that the district court acted within its discretion by denying Livingston's
motion for a mistrial based upon Livingston's own misconduct.”); United States
v. Dockins, 986 F.2d 888, 893 (5th Cir.1993) (holding that a defendant was not
entitled to a mistrial when the motion was based upon his own misconduct and
the district court concluded that the defendant had been trying to provoke a
mistrial); United States v. Harris, 2 F.3d 1452, 1456 (7th Cir. 1993) (holding
 Case 3:19-cr-00790-MAS Document 85 Filed 08/11/21 Page 2 of 3 PageID: 1067




that the defendant was not entitled to a mistrial as the result of his own
outburst during trial because to grant the mistrial would allow the defendant to
profit from his own wrong); United States v. McCormac, 309 F.3d 623, 626 (9th
Cir. 2002). To rule otherwise would create a “perverse incentive[ ]” for a
defendant to throw any semblance of decorum to the winds. Padilla-Galarza,
990 F.3d at 81 (quoting Rodríguez-Vélez, 597 F.3d at 43).

      Of course, abuse-of-discretion review does not denote that a district
court is free to turn a blind eye and a deaf ear to the effect of a defendant's
antics. In the wake of such an outburst, a trial court is obliged to take
reasonable steps to mitigate “any untoward effects that the outburst might
have on the jury. Padilla-Galarza, 990 F.3d at 81.

      Here the Court did so, by conducting individual voir dire of each of the
Jurors, each of whom asserted either that they heard nothing at all, or at most
that they heard “raised voices” or “shouting” but could not identify the
speakers or the words. Accordingly, defendant’s outburst in court, outside of
the presence of the jury, does not warrant a mistrial based on any potential
impact on the jury.

Defense Request for Mistrial/Competency Hearing

       Defense counsel has made a request for a mistrial and for the defendant
to be evaluated for competency at FMC Butner or FMC Devens. The
government does not oppose defense counsel’s request for declaration of a
mistrial or his request for a competency evaluation.

        Pursuant to 18 U.S.C. § 4241(a), a criminal defendant shall be subjected
to a competency hearing “if there is reasonable cause to believe that the
defendant may presently be suffering from a mental disease or defect rendering
him mentally incompetent to the extent that he is unable to understand the
nature and consequences of the proceedings against him or to assist properly
in his defense.” 18 U.S.C. § 4241(a). Where such “reasonable cause” exists,
even if neither the defendant nor the Government moves for such a hearing,
the court shall conduct such a hearing on its own motion. Id.; see also United
States v. Jones, 336 F.3d 245, 256 (2003); United States v. Leggett, 162 F.3d
237, 241 (3d Cir.1998); United States v. Renfroe, 825 F.2d 763, 766 (3d
Cir.1987) (holding that the court must have “reasonable doubt” as to
competency to order a hearing). Our criminal justice system has long
recognized that “‘a person whose mental condition is such that [the person]
lacks the capacity to understand the nature and the object of the proceedings[,]
... to consult with counsel, and to assist in preparing [a] defense may not be
subjected to a trial.’” Jones, 336 F.3d at 256 (quoting Drope v. Missouri, 420
U.S. 162, 171 (1975)). The conviction of a legally incompetent person violates



                                       -2-
 Case 3:19-cr-00790-MAS Document 85 Filed 08/11/21 Page 3 of 3 PageID: 1068




due process. Pate v. Robinson, 383 U.S. 375, 378 (1966); Jones, 336 F.3d at
256; Leggett, 162 F.3d at 241.

      When evaluating a defendant’s competency, a district court must
consider a number of factors, including “evidence of a defendant’s irrational
behavior, his demeanor at trial, and any prior medical opinion on competence
to stand trial.” Jones, 336 F.3d at 256 (quoting Drope, 420 U.S. at 180);
Leggett, 162 F.3d at 242. Other factors that are relevant to the determination
“may include an attorney’s representation about his client’s competency.”
Jones, 336 F.3d at 256; Renfroe, 825 F.2d at 767. There are, however, “no fixed
or immutable signs which invariably indicate the need for [a competency
hearing],” but “even one of these factors standing alone may, in some
circumstances, be sufficient.” Drope, 420 U.S. at 180; Jones, 336 F.3d at 256;
Leggett, 162 F.3d at 242. “The question is often a difficult one in which a wide
range of manifestations and subtle nuances are implicated.” Jones, 336 F.3d at
256 (quoting Drope, 420 U.S. at 180).

       Ultimately, the Court’s analysis of whether reasonable cause exists is
informed by the two-pronged test for legal competence articulated in Drope and
Leggett. Jones, 336 F.3d at 256. A court must examine the unique
circumstances of the case and decide whether there is reasonable cause to
question whether the defendant “(1) has the capacity to assist in her or his own
defense and (2) comprehends the nature and possible consequences of a trial.
If either prong is not met, a court has reasonable cause to order a competency
hearing.” Jones, 336 F.3d at 256-57; Leggett, 162 F.3d at 242; see also
Renfroe, 825 F.2d at 767 (noting that this is a fact-intensive inquiry that
depends on the unique circumstances of the case).

      In this case, without the benefit of being present in the courtroom during
the exchange at issue, the government defers to defense counsel’s and the
Court’s assessment as to the need for a competency evaluation of the
defendant. While the government questions whether Hafner ultimately will be
found incompetent to stand trial, we do not oppose a determination that
reasonable cause for an evaluation is present here. The government also does
not oppose defense counsel’s request for a mistrial.

                                            Respectfully submitted,

                                            RACHAEL A. HONIG
                                            Acting United States Attorney

                                            s/ Ian D. Brater

                                     By:    Ian D. Brater
                                            R. Joseph Gribko
cc:   Mark Catanzaro, Esq.                  Assistant United States Attorneys

                                      -3-
